Citation Nr: 1527036	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-30 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Attorney



INTRODUCTION

The Veteran served on active duty from August 1968 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board notes that the May 2006 rating decision that first denied PTSD was not yet final prior to the subsequent adjudication of the issue.  

The issue of service connection for a lumbar spine disability has been raised by the record in a December 2014 VA Form 21-526EZ, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

No in-service stressors supporting a diagnosis of PTSD have been verified.




CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of January 2007 and June 2009, including what the evidence must show for service connection compensation and VA Forms 0781 and 0781a.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are a matter of record, as are excerpted personnel records.  Additionally, there is no indication, and the Veteran does not contend, that there are any relevant records on file with the Social Security Administration.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009).  Additionally, formal findings of inability to corroborate the claimed stressors associated with the claim for service connection for PTSD were completed in July 2009 and December 2013.  

The Veteran was not provided with a VA examination.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Critically, here, the second McLendon factor is absent.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no evidence establishing an event, injury, or disease in service, as will be discussed in greater detail below.  Consequently, the Board finds that no VA examination is warranted in this case.  See Waters v. Shinseki, 601 F.3d 1274, 1278-9 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases).   

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Merits of the Claim

The Veteran submitted a claim for PTSD in 2006.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

As an initial point, PTSD does not constitute psychosis (a "chronic disease" listed under 38 C.F.R. § 3.309(a)).  See 38 C.F.R. § 3.384.  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish service connection for PTSD, specifically, the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The RO denied the Veteran's claim for service connection for PTSD, because no verified or corroborated stressor was of record.  

It is undisputed that the Veteran has received treatment for PTSD during the pendency of this appeal.  For example, May 2008 VA treatment records contain such an assessment.  Yet, it is the relationship, if any, between service and the current disability that is at issue here.  That is, a diagnosis of PTSD alone is insufficient to establish service.  Rather, with limited exceptions not applicable here, the diagnosis of PTSD must be based on a corroborated in-service stressor.  So, the Board turns to the occurrence of military stressors.  

The credible supporting evidence required to establish an in-service stressor depends upon the nature of the stressor.  Special provisions allow that the occurrence of a claimed in-service stressor can be shown by certain kinds of credible supporting evidence where the claimed stressor involved personal assault, fear of enemy or terrorist activity, combat, service as a prisoner of war (POW), or diagnosis of PTSD during service.  38 C.F.R. § 3.304(f).  None of the stressors reported by the Veteran fit into these categories.  In cases such as this, credible supporting evidence of the occurrence of the stressor must be provided by someone other than the Veteran and cannot be provided solely by after the fact medical nexus evidence.  See generally Cohen v. Brown, 10 Vet. App. 128, 145 (1997).

Within the legal framework for evaluating claims of service connection for PTSD, the sufficiency of a stressor is a medical determination, while the occurrence of the stressor is a legal determination.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  If the claimed stressor is not related to combat, experience as a POW, or a fear of hostile military or terrorist activity, a claimant's lay testimony regarding in-service stressors is not sufficient, by itself, to establish the occurrence of the stressor and must be corroborated by credible supporting evidence.  Adjudication Procedure Manual (M21-1MR), Identifying Credible Supporting Evidence of a Stressor When Lay Testimony Is Not Sufficient, III.iv.4.H.32.e (Aug. 2011).  Credible supporting evidence of this type of stressor may include service treatment or personnel records, private medical records, lay statements, police or insurance reports, or newspaper accounts of the traumatic event.  Id.  For example, service treatment records may contain record of the Veteran's medical treatment after an accident.  Id.  

At a minimum, the Veteran must provide a stressor that can be documented, the location where the incident took place, the approximate date (within a two-month period) of the incident, and the unit of assignment at the time the stressful event occurred.  M21-1MR, Minimum Information Required From the Veteran, IV.ii.1.D.14.f (May 2012).  If a veteran fails to provide a minimal description of the stressor, such as an indication of the time and place of a stressful event or experience, the claim shall be referred for a Formal Finding and denied based on an unconfirmed stressor.  M21-1MR, Making a Decision in a PTSD Claim, III.iv.4.H.32.h.

A request for corroboration of an in-service stressor will be submitted if the evidence does not corroborate the Veteran's claim, the in-service stressor claimed is capable of being documented, the Veteran's records contain evidence of a diagnosis of PTSD or competent lay evidence of persistent or recurrent symptoms of PTSD, and development is complete in every respect except for corroboration of the in-service stressor and a confirmed diagnosis of PTSD.  M21-1MR, When to Request Corroboration of an In- Service Stressor, IV.ii.1.D.15.a (June 2011).  

A claim for service connection for PTSD may be denied without requesting corroboration of an in-service stressor from an official records custodian if the claimant fails to provide the minimum information required to conduct research and the Joint Services Records Research Center (JSRRC) coordinator completes a Formal Finding.  M21-1MR, Invalid or Incomplete Requests, IV.ii.1.D.15.k.

The Veteran has identified six stressors.  First, the Veteran stated that he was bullied in service, without any further elaboration (see November 2006 statement).  Second, he described seeing four soldiers blown apart (see November 2006 statement).  Third, the Veteran described the stress of firing artillery at mountains during training (see July 2009 statement and August 2009 VA Form 9).  Fourth, the Veteran described his involvement in a motor vehicle accident (MVA), in which he injured his back and head (see July 2009 and September 2010 statements).  Fifth, the Veteran reported witnessing the suicide of a PFC or SP/4 Schroeder in Germany (see July 2009 VA Form 21-0781a and August 2009 VA Form 9).  Last, the Veteran described witnessing the suicide of an unidentified soldier who jumped from his fourth-floor window in Germany (see July 2009 statement and VA Form 21-0781a).

The RO attempted on numerous occasions to obtain the necessary details for verifiable events.  The RO sent the Veteran letters to this effect in December 2005, March 2006, January 2007, and March 2012.  While the Veteran has responded, he has not provided the specificity requested.  See M21-1MR, Failure of a Veteran to Provide Sufficient Information, IV.ii.1.D.15.n.  In the absence of detail, the Board is left to try to piece the evidence together but, ultimately, concludes that the record does not contain sufficient facts to allow further investigation.

The July 2009 and September 2010 lay statements from the Veteran's daughter, classmate, and co-workers do not provide credible supporting evidence of an in-service stressor.  The letters primarily describe symptoms of PTSD.  To the extent provided to corroborate events in service, the letters are not based on first-hand knowledge or experiences but, rather, on the reports of the Veteran.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("First, a witness must have personal knowledge in order to be competent to testify to a matter."). 

Mistreatment in service, without more, is, on its face, factually inadequate to support a diagnosis of PTSD.  While deaths may be capable of verification, the Veteran provided no names for the four soldiers he witnessed die in an explosion.  Moreover, he provided no location or date range within sixty days of this event.  Likewise, the Veteran provided no name or approximate date for the latter suicide.  These events are impossible to verify without additional detail.  

Of the stressors, the MVA and suicide of a PFC or SP/4 Schroeder provide the best opportunity for verification, though still falling well short of the mark.  According to his service personnel records, the Veteran served in the Army and was stationed in Germany from January 1969 to January 1971, with Headquarters (HHB) and C Battery in the 2nd Battalion of the 75th Artillery.  His principle duties at the time were unit supply specialist and supply clerk.  His service treatment records show that he was seen at the Fleigerhorst Aid Station/Dispensary (APO 09165), at the 97th General Hospital in Frankfurt (APO 09757), at the U.S. Army Hospital in Nuremberg (APO 09696), at the Grafenwohr Annex (APO 09114).  As such, without a specific location and window of significantly less than two years, the Veteran has not provided the minimum detail necessary to submit a search request to JSRCC, related to the death of either a PFC or SP/4 Schroeder.  

In a July 2009 VA Form 21-0781a, the Veteran reported that the motor vehicle accident occurred in November 1970.  In his August 2009 Substantive Appeal, he reported injuring his head and back in that accident.  The Veteran's service treatment records show that he was evaluated to rule out skull and lumbar spine fracture in March 1970, status post a "fall."  The Board simply does not find the entry in the service treatment records alone to adequately corroborate a motor vehicle accident, alleged to have injured fourteen soldiers and to have necessitated helicopter evacuation.  Furthermore, VA's JSRRC Stressor Verification Guide lists events that occurred while traveling or driving in a convoy as extremely difficult, if not impossible, to verify. 

In summary, the record as a whole, when viewed through the limited details provided by the Veteran, preponderates against verification of the proffered stressors.  The Board does not question the veracity of the Veteran's attestations, but unsubstantiated belief is not the standard.  The identified events are not credibly supported by the record, and the lack of specificity precludes any meaningful attempts to verify them.  Ultimately, it is the Veteran who bears the burden of proof, and he has not done so.  Thus, the claim for service connection for PTSD is denied.

Finally, the Board notes that a July 2009 rating decision denied service connection for depressive disorder NOS and anxiety disorder.  A January 2012 rating decision then disallowed a subsequent claim for service connection of depressive disorder, in the absence of new and material evidence.  Cognizant of the holding in Clemons v. Shinseki, the Board concludes that the record does not reasonably raise the issue of service connection for an acquired psychiatric disorder, to include depressive disorder NOS and anxiety disorder.  23 Vet. App. 1 (2009).  The purpose of the holding in Clemons was to ensure that a Veteran who filed a claim for PTSD, but who had an acquired psychiatric disability other than PTSD would have all theories of entitlement considered.  However, here, as noted, the Veteran's acquired psychiatric disability, other than PTSD, has already been considered during the course of his claim for PTSD.  Moreover, the Veteran's service treatment records are completely silent for complaint or diagnosis of mental health illness.  In fact, the first evidence of record that shows complaint of psychiatric disability is not until years after service.

Nothing in this opinion prevents the Veteran from providing more details concerning the stressors he has identified.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


